Citation Nr: 1436636	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-08 892	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of low back injury, including degenerative joint/disc disease.

2.  Entitlement to service connection for a cervical spine disorder, including degenerative joint/disc disease.

3.  Entitlement to service connection for a nerve disorder of the cervical spine.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to August 1978.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's service treatment records reflect that in April 1978, it was recorded that he had had a month long history of worsening low back pain with pain radiating into both lower extremities after lifting heavy lockers.  He requested to be seen by a doctor.  Physical therapy was ordered.  A clinical entry at the end of May 1978 noted that his back was still hurting and referenced numerous entries in this regard.  Service treatment records reflect back treatment into June 1978.

The Veteran asserts that he continued to have back pain after separation from service and now has chronic low back and cervical spine disability as a result thereof for which service connection should be granted.  A claim for service connection of low back disability was received in March 2010.

Review of the record discloses that in May 2010, a VA outpatient records request appears to have been implemented.  An annotation on the document noted that "Capri shows records from 11/16/1999-4/1/2010.  There are too many records to print."  Subsequently associated with the claims folder are VA outpatient records dated November 1999 through September 2010.  In August 2000, the Veteran related that he was discharged from service early because he injured his back.  In May 2003, it was recorded that he had a history of back injury in service.  Subsequent clinical entries reflect a similar history of injury, as well as back injury in an automobile accident in February 2009.

The record reflects that in a supplemental claim for compensation dated in December 2010, the Veteran wrote that he had received treatment at the Dallas VA Medical Center from 1979 to the present.  The record contains a Freedom of Information Act (FOIA) request dated in February 2011 indicating that the appellant had placed a request for copies of his medical records dating back to 1977 for treatment of neck and back injuries.  Subsequently submitted by the Veteran and received in October 2011 were duplicate service treatment entries, as well as VA outpatient records dated in 1987 and 1988 evidencing treatment for back pain.  On the former, the Veteran indicated that he had had back pain which came and went since service.  As such, and in view of the above, there appear to be outstanding VA outpatient clinical data that precede those in the record dating from 1999.  As well, the Veteran appears to continue to receive VA treatment.  The most recent records date through June 2012.  Any additional VA records must be retrieved from the Dallas VA and associated with the claims folder, See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore VA records dating from 1978 through 1999 and from July 2012 to the present must be requested from the Dallas VA facility and associated with the claims folder or Virtual VA.  The appellant should also be requested to provide authorization identifying any other health care provider who has treated him back and neck disability since service.  The RO should thereafter secure these records, if any.

In view of the additional information requested above, the Board is of the opinion that the Veteran should be scheduled for another VA examination by a VA physician.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he submit authorization to retrieve clinical records in which he identifies all healthcare providers who have treated him for back and neck disability since service, to include any within the VA system.  VA should request these records when and if proper authorization is received.  All attempts to obtain the records should be documented in the claims folder.

2.  Request outpatient clinical records dating from 1978 through 1999 and from 2012 through the present from VA Dallas, Texas and associate with the claims folder or Virtual VA.  All attempts to obtain the records should be documented in the claims folder

3.  After a reasonable time for receipt of the above, schedule the Veteran for an appropriate examination by a VA examiner to determine all current neck and back diagnosis(es), and for an opinion as to whether the appellant currently has a neck or back disorder related to service.  All necessary studies or tests should be accomplished and clinical findings should be reported in detail.  The claims folder and access to Virtual VA must be made available to the physician prior to the evaluation.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  Neurologic and orthopedic findings should be recorded as indicated.

The examiner must respond to the following questions: a) Is it at least as not (50 percent probability or more) that any current low back and/or neck disability relates to symptoms recorded during service or is otherwise related to service, or b) Is any current low back and/or neck disorder more likely of post service onset and why, and is related to what precipitating event after service?  

A complete rationale for the opinion should be provided.  It is requested that the examiner discuss all of the prior medical evidence in detail and reconcile any contradictory evidence.

4.  The RO should ensure that the medical report requested above complies with this remand.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



